internal_revenue_service national_office technical_advice_memorandum april number release date third party communication none date of communication not applicable index uil no case-mis no tam-100660-16 chief appeals_office denver co taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- -------------------- ----------------------------- ------------------ ---------------- no conference held legend --------------------- ------------------------------------------------- ------------------------------- ------------------------------- ------------------------ ------------------------------------------------------------------------------------------ h p q r w x ------------------------------------------------------------------------------------------------------------- y z center city hospital date1 date2 state1 state2 year1 year2 ----------------------------------------------------------------------- ---------------------- --------------------------------- ---------------------------- ------------------------ ------------------------ --------------------------- ----------------- ----------------- ------- ------- tam-100660-16 ------- ---- ----- -------- -------- ---- ---- ---- -- ------ ----- ----- ----- ------ ----- ---- ----- ----- ---------- ---------- ---- ---------- ---------- ---------- ---------- year3 n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 n14 n15 n16 n17 n18 n19 n20 n21 n22 n23 n24 issue s whether the facts and circumstances of this case as described below support or require a determination that one or more of the taxpayers’ groupings of activities do not constitute an appropriate economic unit within the meaning of sec_1_469-4 of the income_tax regulations regulations for purposes of sec_469 of the internal_revenue_code code such that the taxpayers’ activities must be regrouped under either the general regrouping rule_of sec_1_469-4 or the commissioner’s regrouping authority of sec_1_469-4 to prevent tax_avoidance conclusion s we conclude that the facts and circumstances of this case as presented and analyzed under the five-factor test of sec_1_469-4 suggest that there may be more than one reasonable method for grouping the taxpayers’ activities into appropriate economic units we also conclude that the facts and circumstances as presented do not support a determination that the taxpayers’ grouping of the interests in x y and p as separate tam-100660-16 activities is clearly inappropriate for purposes of either sec_1_469-4 or sec_1_469-4 we further conclude that the facts as presented do not support a determination that h acquired his interest in p and treated it as a separate activity apart from x and y with a principal purpose of circumventing the underlying purpose of sec_469 for purposes of sec_1_469-4 therefore we conclude that the commissioner does not have authority to regroup the taxpayers’ interests in x y and p as a single activity under sec_1_469-4 to prevent tax_avoidance facts the taxpayer husband h is an otolaryngologist an ear nose throat doctor h was an employee of x through date1 x was an s_corporation and h owned n1 of the stock of x in year1 h left the employment of x on date1 and became an employee of y beginning date1 through date2 y was an s_corporation and h owned n2 of y during this period of employment h also held a small ownership_interest in year1 and year2 in p which is classified as a partnership for federal tax purposes h owned an average of n3 of p in year1 and n4 in year2 p in turn owns n5 of r which is classified as a partnership for federal tax purposes the other n6 of r is owned by q which is classified as a partnership for federal tax purposes and which has ownership interests in similar facilities throughout the country a total of n7 physicians from n8 different medical practices in the city area held ownership interests in p in year1 including h_r provides outpatient surgery facilities for qualified licensed physicians while physicians were required to meet certain certification standards in order to use r’s facilities the physicians were not required to be owners of r or be in practice with an owner of r in order to use its facilities r is used extensively by non-owner physicians or surgeons in the city area h has represented that under applicable local law physicians are not permitted to refer patients to an entity in which they have a financial interest instead patients must be given a choice in surgery location however patients will often choose r over a hospital due to its lower cost the charge for surgery at a hospital is generally much higher than at an independent outpatient surgery center such as r according to the taxpayers’ submission the income generated from h’s indirect ownership in r through p is not tied to the number of surgeries he performs at r’s facility or to the revenue generated by those surgeries moreover even if h did not perform any surgeries at r he would still receive the same proportionate share of r’s profits allocable to his ownership_interest in p prior to the opening of r in year3 the surgeries that could not be performed in h’s practice office were performed at the local hospital the opening of r did not affect h’s income from his medical practice but his patients were given a choice as to where to have the surgery performed moreover the tam-100660-16 taxpayers argue that there are no interdependencies between x y and r h was compensated for his surgical services to patients through medical charges made by x or y the revenue generated by r through facility charges are separate from the charges for medical services rendered by h to his patients the number and locations of surgeries performed by h in year1 are as follows n9 surgeries performed at r n10 surgeries performed at hospital n11 surgeries performed at x offices n12 surgeries performed at y offices and n13 surgeries performed at center the number and locations of surgeries performed by h in year2 are as follows n14 surgeries performed at r n15 surgeries performed at hospital n16 surgeries performed at y offices and n17 surgeries performed at center the taxpayers’ submission further states that p is a limited_liability_company that was established by a group of physicians to acquire an interest in r the owners of p tend to be local city area physicians because they saw a benefit to having a surgical facility in the city area which would give city area patients a lower-cost choice for their surgical needs as opposed to hospital being the only available surgical facility the taxpayers represent that h’s investment in p was not made to improve increase or change h’s medical practice the taxpayers h and w filed joint returns for year1 and year2 and treated p as a separate activity from x and y the taxpayers incurred a passive loss of dollar_figuren18 on a rental condo located in state2 in year1 identified on their return as z the taxpayers had dollar_figuren19 in carryover suspended losses for prior years from the z condo the taxpayers had dollar_figuren20 of other passive_income and dollar_figuren21 of income from p that the taxpayers treated as passive_income in year1 accordingly the entire dollar_figuren22 loss from the z condo was deducted in year1 in year2 the taxpayers incurred a dollar_figuren23 passive loss on the z condo the taxpayers reported dollar_figuren24 of passive_income from p allowing the taxpayers to deduct the entire dollar_figuren23 loss in year2 law and analysis sec_469 of the code disallows the passive_activity_loss or passive_activity_credit for the taxable_year of any taxpayer subject_to sec_469 sec_469 provides that for purposes of sec_469 the term passive_activity means any activity a which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 provides that the secretary shall provide such regulations as may be necessary or appropriate to carry out provisions of sec_469 including regulations which specify what constitutes an activity material_participation or active_participation for purposes of sec_469 tam-100660-16 sec_1_469-4 provides that trade_or_business activities are activities other than rental activities or activities that are treated under sec_1_469-1t as incidental to an activity of holding property for investment that i involve the conduct_of_a_trade_or_business within the meaning of sec_162 ii are conducted in anticipation of the commencement of a trade_or_business or iii involve research or experimental expenditures that are deductible under sec_174 or would be deductible if the taxpayer adopted the method described in sec_174 sec_1_469-4 provides generally that one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 provides that except as otherwise provided in sec_1_469-4 whether activities constitute an appropriate economic unit and therefore may be treated as a single activity depends on all the relevant facts and circumstances a taxpayer may use any reasonable method of applying the relevant facts and circumstances in grouping activities the factors listed below not all of which are necessary for a taxpayer to treat more than one activity as a single activity are given the greatest weight in determining whether activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 - i ii iii iv v similarities and differences in types of trades_or_businesses the extent of common_control the extent of common ownership geographical location interdependencies between or among the activities for example the extent to which the activities purchase or sell goods between or among themselves involve products or services that are normally provided together have the same customers have the same employees or are accounted for with a single set of books_and_records sec_1_469-4 provides that the following examples illustrate the application of sec_1_469-4 sec_1_469-4 example states that taxpayer c has a significant_ownership_interest in a bakery and a movie theater at a shopping mall in baltimore and in a bakery and a movie theater in philadelphia in this case after taking into account all the relevant facts and circumstances there may be more than one reasonable method for grouping c’s activities for instance depending on the relevant facts and circumstances the following groupings may or may not be permissible a single activity a theater activity and a bakery activity a baltimore activity and a philadelphia activity or four separate activities moreover once c groups these activities into appropriate economic units sec_1_469-4 requires c to continue using that grouping in subsequent taxable years unless a material_change in the facts and circumstances make it clearly inappropriate tam-100660-16 sec_1_469-4 example states that taxpayer b an individual is a partner in a business that sells non-food items to grocery stores partnership l b also is a partner in a partnership that owns and operates a trucking business partnership q the two partnerships are under common_control the predominant portion of q’s business is transporting goods for l and q is the only trucking business in which b is involved under this section b appropriately treats l’s wholesale activity and q’s trucking activity as a single activity sec_1_469-4 provides that except as provided in sec_1_469-4 and sec_1_469-11 once a taxpayer has grouped activities under this section the taxpayer may not regroup those activities in subsequent taxable years taxpayers must comply with disclosure requirements that the commissioner may prescribe with respect to both their original groupings and the addition and disposition of specific activities within those chosen groupings in subsequent taxable years sec_1_469-4 provides that if it is determined that a taxpayer’s original grouping was clearly inappropriate or a material_change in the facts and circumstances has occurred that makes the original grouping clearly inappropriate the taxpayer must regroup the activities and must comply with disclosure requirements that the commissioner may prescribe sec_1_469-4 provides that the commissioner may regroup a taxpayer’s activities if any of the activities resulting from the taxpayer’s grouping is not an appropriate economic unit and a principal purpose of the taxpayer’s grouping or failure to regroup under sec_1_469-4 is to circumvent the underlying purpose of sec_469 sec_1_469-4 provides that the following example illustrates the application of sec_1_469-4 sec_1_469-4 example states that taxpayers d e f g and h are doctors who operate separate medical practices d invested in a tax_shelter several years ago that generates passive losses and the other doctors intend to invest in real_estate that will generate passive losses the taxpayers form a partnership to engage in the trade_or_business of acquiring and operating x-ray equipment in exchange for equipment contributed to the partnership the taxpayers receive limited_partnership interests the partnership is managed by a general_partner selected by the taxpayers the taxpayers do not materially participate in its operations substantially_all of the partnership’s services are provided to the taxpayers or their patients roughly in proportion to the doctors’ interests in the partnership fees for the partnership services are set at a level equal to the amounts that would be charged if the partnership were dealing with the taxpayers at arm’s length and are expected to assure the partnership a profit the taxpayers treat the partnership’s services as a separate activity from their medical practices and offset the income generated by the partnership against their passive losses sec_1_469-4 example further states that for each of the taxpayers the taxpayer’s own medical practice and the services provided by the partnership constitute tam-100660-16 an appropriate economic unit but the services provided by the partnership do not separately constitute an appropriate economic unit moreover a principal purpose of treating the medical practices and the partnership’s services as separate activities is to circumvent the underlying purposes of sec_469 accordingly the commissioner may require the taxpayers to treat their medical practices and their interests in the partnership as a single activity regardless of whether the separate medical practices are conducted through c corporations subject_to sec_469 s_corporations partnerships or sole proprietorships the commissioner may assert penalties under sec_6662 against the taxpayers in appropriate circumstances the facts of this case are different from the example in sec_1_469-4 in the example in order to circumvent the underlying purposes of sec_469 the doctors converted a portion of their practices into a single passive_income_generator by contributing equipment to a separate_entity which they controlled but in which they did not materially participate and leasing back the equipment at arms-length rates substantially_all of the partnership’s services were provided to the doctors or their patients roughly in proportion to the doctors’ interests in the partnership in this case an unrelated entity q is majority owner of r and controls the day- to-day management of the surgical facility h and the other partners of p do not have any direct or indirect control_over the day-to-day operations of r unlike h’s clear control_over y in addition the services provided by r to patients of p’s partners likely do not comprise substantially_all of r’s patient services and it is even less clear that the services provided by r to the patients of p’s partners will be roughly in proportion to the partners’ interests in p or their indirect interests in r thus while the example in sec_1_469-4 concludes that the partnership’s activities do not separately constitute an appropriate economic unit it is not necessarily inappropriate to treat p’s activity as a separate economic unit in this case furthermore we do not believe that the facts clearly demonstrate that h acquired his interest in p with a principal purpose of circumventing the underlying purpose of sec_469 accordingly we conclude that the commissioner would not have the authority to regroup the taxpayers’ interests in x y and p as a single activity under sec_1_469-4 to prevent tax_avoidance even if we were to otherwise conclude that taxpayers’ other groupings of activities do not constitute appropriate economic units under sec_1_469-4 we further conclude that an analysis under the five-factor test of sec_1_469-4 demonstrates that there may be more than one reasonable method for grouping the taxpayers’ activities into appropriate economic units in this case while the trade_or_business activities of x y and r held by h through p are similar in that they are all in the medical industry and involve the provision of medical services to patients x y and r provide different types of medical services certain surgeries cannot be performed at x’s or y’s practice office and diagnostic and post-operative care is not provided through p or r h does not have the same kind of management control_over r that h exercises over his own medical practice conducted through x or y h has different ownership tam-100660-16 interests among x y and p it also appears from the facts that x y and r are in different locations and do not share employees or recordkeeping accordingly we conclude that an analysis of the facts and circumstances of this case under sec_1_469-4 does not result in a determination that the taxpayers’ grouping of the interests in x y and p as separate activities is clearly inappropriate for purposes of either sec_1 e or sec_1_469-4 caveat s we express no opinion regarding whether h materially participated in p for any of the years at issue or whether h has appropriately accounted for the hours that he performed surgeries at or with respect to r a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
